 


115 HR 2258 : Active Duty Voluntary Acquisition of Necessary Credentials for Employment Act
U.S. House of Representatives
2017-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB 
115th CONGRESS1st Session 
H. R. 2258 
IN THE SENATE OF THE UNITED STATES 

June 27, 2017
 Received; read twice and referred to the Committee on Commerce, Science, and Transportation

AN ACT 
To require that certain standards for commercial driver’s licenses applicable to former members of the armed services or reserves also apply to current members of the armed services or reserves. 
 
 
1.Short titleThis Act may be cited as the Active Duty Voluntary Acquisition of Necessary Credentials for Employment Act or the ADVANCE Act.  2.Commercial driver’s license standards for service members and veteransSection 31305(d) of title 49, United States Code, is amended— 
(1)in the subsection heading, by striking Veteran operators and inserting Service Members, Reservists, and Veterans;  (2)in paragraph (1)(B), by striking subparagraph (A) during and inserting 
 subparagraph (A)— (i)while serving in the armed forces or reserve components; and 
(ii)during; and  (3)in paragraph (2)(B), by inserting current or before former each place the term appears. 
 Passed the House of Representatives June 26, 2017.Karen L. Haas,Clerk 
